DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
3. 	Claims 1-2, 9, 11, 13 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Spink, Jr. (6,910,914) in view of Wu (6,793,520).
Regarding clans 1, 11 and 13, Spink, Jr discloses a flexible cable connector fixing structure, comprising:
a flexible cable (6, figure 1) comprising a plurality of conductors (62, figure 3) configured to transfer a power signal or a data signal, and
an insulator (63, figure 3) covering the plurality of conductors;
a plurality of metal shielding layers (66, figure 3), each configured to surround a subset of the plurality of conductors;
a plurality of terminals (3, figure 1), each of the plurality of terminals connected to a corresponding conductor of the plurality of conductors (figure 6);
a first shell (2, figure 2) comprising an opening and a plurality of containing cavities (24), each of the containing cavities is configured to place a corresponding terminal of the plurality of terminals (figure 4);
an insolation part (4, figure 1) configured to seal the opening (figure 6), wherein the plurality of terminals protrude the isolation part (figure 6); and 
a cover (5, figure 2) covering a part of the plurality of conductors (figure 6). 
Spink, Jr. discloses the claimed invention as described above except for at least one of the plurality of the conductors is outside the plurality of metal shielding layers. 
Wu, figure 2 shows at least one of the plurality of the conductors (a FIGURE A below or 21, figure 2) is outside the plurality of metal shielding layers (the FIGURE A below). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Spink, Jr. to have the 9at least one of the plurality of the conductors is outside the plurality of metal shielding layers, as taught by Wu, in order to connect the shielded cable to its ground terminal.

    PNG
    media_image1.png
    386
    481
    media_image1.png
    Greyscale

Regarding claim 2, Spink, Jr. discloses a second shell (7, figures 8-9) covering a part of the first shell.
Regarding claims 9 and 18, Spink, Jr. discloses the insulator comprises a plurality of first insulating jackets (63, figure 3), each of the plurality of first insulating jackets covers one of the plurality of conductors, and a second insulating jacket (61, figure 5), surrounding the plurality of first insulating jackets.
4. 	Claims 1-2, 7-8, 11, 13 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Hsin et al. (6,846,188) in view of Spink, Jr. (6,910,914) and Wu (6,793,520). 
Regarding claims 1, 11 and 13, Hsin et al. disclose a flexible cable connector fixing structure, comprising:
a flexible cable (40, figure 3) comprising a plurality of conductors (41, figure 3) configured to transfer a power signal or a data signal;
an insulator (43, figure 3) covering the plurality of conductors;
a plurality of terminals (20), each of the plurality of terminals connected to a corresponding conductor of the plurality of conductors (figure 5);
a first shell (10, figure 3) comprising an opening (121) and a plurality of containing cavities (17), each of the containing cavities is configured to place a corresponding terminal of the plurality of terminals (figure 4);
an isolation part (30, figure 3) configured to seal the opening (figure 5), wherein the plurality of terminals protrude the isolation part (figure 5): and
a cover (50, figure 3) covering a part of the plurality of conductors (figure 6).
Hsin et al. disclose the claimed invention as described above except for a plurality of metal shielding layers, each configured to surround a subset of the plurality of conductors, and at least one of the plurality of the conductors is outside the plurality of metal shielding layers.
Spink, Jr., figure 3 shows a plurality of metal shielding layers (66), each configured to surround a subset of a plurality of conductors (62). It would have been obvious to one having ordinary skill in the art al the time the invention was made to provide Hsin et al. to have a plurality of metal shielding layers, each configured to surround a subset of the plurality of conductors, as taught by Spink, Jr. in order to provide high quality signal isolation.
Wu, figure 2 shows at least one of the plurality of the conductors (a FIGURE A above or 21, figure 2) is outside the plurality of metal shielding layers (the FIGURE A above). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Spink, Jr. to have the 9at least one of the plurality of the conductors is outside the plurality of metal shielding layers, as taught by Wu, in order to connect the shielded cable to its ground terminal.
Regarding claim 2, Hsin et al. disclose a second shell (60, figure 3) covering a part of the first shell (figure 2).
Regarding claim 7, Hsin et al., figure 6 shows the cover comprise a socket, and the flexible cable is inserted into the socket to allow the plurality of terminals to be connected to the plurality of conductors.
Regarding claims 8 and 17, Hsin et al, figure 3 shows the isolation part comprises a plurality of notches (31), and each of the terminals extends throughout a corresponding notch of the plurality of notches (figure 5).
5. 	Claims 1-3 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Wu (7,311,545) in view of Wu (6,793,520).
Regarding claims 1 and 11, Wu discloses a flexible cable connector fixing structure, comprising:
a flexible cable (41, figure 2) comprising a plurality of conductors (43, figure 2) configured to transfer a power signal or a data signal and an insulator covering the plurality of conductors;
a plurality of terminals (20, figure 2), each of the plurality of terminals connected to a corresponding conductor of the plurality of conductors;
a first shell (100, figure 2) comprising an opening and a plurality of containing cavities, each of the containing cavities is configured to place a corresponding terminal of the plurality of terminals (figure 8);
an isolation part (30, figure 2) configured to seal the opening (figure 8), wherein the plurality of terminals protrude the isolation part (figure 8), and
a cover (70, figure 1) covering a part of the plurality of conductors (column 3, lines 31-32).
Wu discloses the claimed invention as described above except for a plurality of metal shielding layers, each configured to surround a subset of the plurality of conductors, and at least one of the plurality of the conductors is outside the plurality of metal shielding layers.
Wu, figure 2 shows a plurality of metal shielding layers (the FIGURE A above), each configured to surround a subset of the plurality of conductors, and at least one (21) of the plurality of the conductors is outside the plurality of metal shielding layers. It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide Wu to have a plurality of metal shielding layers, each configured to surround a subset of the plurality of conductors, as taught by Wu, in order to provide high quality signal isolation.
Regarding claim 2, Wu (‘545) discloses a second shell (51 and 52, figure 2) covering a part of the first shell (figure 3).
Regarding claims 3 and 12, Wu (‘545), figure 2 shows the second shell comprises an upper shell (51) and a lower shell (52) assembling together.
6. 	Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Wu (7,311,545) in view of Wu (6,793,520) as applied to claim 1 above, and further in view of Xie et al. (10,825,579).
Regarding claims 5 and 15, Wu and Wu disclose the claimed invention as described above except for the metal shield layer is an aluminum foil. 
Xie et al., figure 2 shows a cable (100) provide a wrapping tape (12) is an aluminum foil (column 2, lines 23-24). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Wu and Wu to have the metal shield layer is an aluminum foil, as taught by Xie et al. for better signal transferring.
7. 	Claims 6 and 16 are rejected under 35 U.S.C. 163 as being unpatentable over Wu (7,311,545) in view of Wu (6,793,520) as applied to claim 1 above, and further in view of Cady et al. (5,084,594).
Regarding claims 6 and 16, Wu and Wu disclose the claimed invention as described above except for a pattern is coined on a surface of the insulator. 
Cady et al., figure 2 shows a U-shaped pattern is coined on a surface of a cable (50, Cady el al., column 4, line 1).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Wu to have a pattern is coined on a surface of the insulator, as taught by Cady el al. for better connection.
8. 	Claims 10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable aver Spink, Jr. (6,910,914) and Wu (6,793,520) in view of Goldlust et al. (6,841,734). 
Regarding claims 10 and 19, Spink, Jr. and Wu disclose the claimed invention as described above except for the plurality of first insulating jackets and the second insulating jacket are manufactured by thermoplastic rubber.
Goldlust et al., figure 2 shows a cable (20) having an insulating layer (41) of thermoplastic rubber (column 2, lines 60-61). It would have been obvious to one having ordinary skill in the art at the time the invention was mace to modify Spink, Jr. and Wu to have the plurality of first insulating jacket and the second insulating jacket are manufactured by the thermoplastic rubber, as taught by Goldlust et al. for better connection.
Response to Arguments
9.	Applicant's arguments filed 05/04/22 have been fully considered but they are not persuasive. 
Applicant argues that Wu ‘520 is not disclosed a plurality of metal shielding layers, each configured to surround a subset of the plurality of conductors, and at least one of the plurality of the conductors is outside the plurality of metal shielding layers.
The Examiner disagrees, although Wu ’520 fails to disclose any metal shielding layer in the specification, but it shown in figure 2 or shown in the FIGURE A below.


    PNG
    media_image2.png
    386
    481
    media_image2.png
    Greyscale




Conclusion
10.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH TAM T LE whose telephone number is (571)272-2094. The examiner can normally be reached 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdul Riyami can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THANH TAM T LE/Primary Examiner, Art Unit 2831                                                                                                                                                                                                        06/03/22.
thanh-tam.le@uspto.gov